ACCEPTED
                                                                                         14-14-00499-cr
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                    5/5/2015 3:40:26 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                    Nos. 14-14-00499-CR & 14-14-00500-CR

                                      In the                           FILED IN
                                                                14th COURT OF APPEALS
                                Court of Appeals                   HOUSTON, TEXAS
                                     For the                     5/5/2015 3:40:26 PM
                           Fourteenth District of Texas         CHRISTOPHER A. PRINE
                                                                         Clerk
                                   At Houston

                               

                            Nos. 1342448 &1342449
                            In the 351st District Court
                             Of Harris County, Texas

                               

                      KHALON JAVON WESTBROOKS
                               Appellant
                                  V.
                         THE STATE OF TEXAS
                               Appellee

                               

           STATE’S SECOND MOTION FOR EXTENSION OF TIME
               WITHIN WHICH TO FILE APPELLATE BRIEF

                               

TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) and

38.6(d), moves for an extension of time within which to file its appellate brief. In

support of its motion, the State submits the following:
1.   In cause number 1342448, appellant was convicted for the offense of
     aggravated sexual assault and sentenced to 75-years confinement. In
     cause number 1342449, appellant was convicted for the offense of
     burglary of a habitation and sentenced to 20-years confinement.

2.   Appellant filed written notices of appeal on June 11, 2014.

3.   Appellant filed his brief on February 2, 2015.

4.   The State’s reply brief is due on April 24, 2015.

5.   The State seeks an extension until May 29, 2015, to file its brief.

6.   This is the State’s second request for an extension in this case.

7.   The following facts are relied upon to show good cause for the
     requested extension:

     My completion of this brief has been delayed by my
     completion of three other appellate briefs over the past
     five weeks. I also have three other appellate briefs due
     in the coming month.




                                  2
      WHEREFORE, the State prays that this Court will grant the requested

extension.

                                             Respectfully submitted,

                                             /s/ Dan McCrory
                                             DAN MCCRORY
                                             Assistant District Attorney
                                             Harris County, Texas
                                             1201 Franklin, Suite 600
                                             Houston, Texas 77002-1901
                                             (713) 755-5826
                                             TBC No. 13489950
                                             Mccrory_daniel@dao.hctx.net


                         CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been sent to the

following email address via TexFile:

      Mark Kratovil
      Attorney at Law
      Mark.kratovil@pdo.hctx.net



                                             /s/ Dan McCrory
                                             DAN MCCRORY
                                             Assistant District Attorney
                                             Harris County, Texas
                                             1201 Franklin, Suite 600
                                             Houston, Texas 77002-1901
                                             (713) 755-5826
                                             TBC No. 13489950

Date: May 5, 2015


                                         3